Examiner’s Comment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The objection to claims 36, 47 and 57-58 because of informalities is withdrawn in light of Applicant’s amendment to or cancellation of the claims.  
The rejection of claims 1, 47-48 and 57-58 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of Applicant’s amendment to or cancellation of the claims.
The rejection of claim 58 under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claim 58 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of utility is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claims 1, 3, 6, 12-13, 16-17, 20-23, 26, 33-34, 36, 45, 47-48, and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement is withdrawn in light of Applicant’s amendment to or cancellation of the claims.
The rejection of claims 1, 3, 6, 12-13, 16-17, 20-23, 26, 33-34, 36, 45, 47-48, and 57 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendment to or cancellation of the claims.
The rejection of claims 16, 20-23, 26, 34, 36, 45, and 47-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s amendment to or cancellation of the claims.
The rejection of claims 20-23, 26, 34, 36, 47-48 and 58 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s amendment to or cancellation of the claims.
The rejection of claim 58 under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot M0ZPC5_SOLTU (2013, https://www.genome.jp/dbget-bin/www_bget?uniprot: M0ZPC5_SOLTU) is withdrawn in light of Applicant’s cancellation of the claim.
The rejection of claim 1 under 35 U.S.C. 103(a) as being unpatentable over Uniprot M0ZPC5_SOLTU (2013, https://www.genome.jp/dbget-bin/www_bget?uniprot: M0ZPC5_SOLTU) is withdrawn in light of Applicant’s cancellation of the claim.

Claims 3, 6, 12, 13, 16, 20, 21, 23, 26, 33, 34, 36, 57 and 59 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm Eastern.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662